Citation Nr: 0604288	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected low back strain.

2.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1972 
to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In January 2006, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at a January 2006 personal hearing 
before the Board that his service-connected low back 
disability had increased in severity since the most recent VA 
Compensation and Pension examination which was conducted in 
March 2002.  Specifically, the veteran indicated use of a 
back brace, a cane to ambulate, and a TENS unit to treat back 
pain.  The need for such items is not reflected in the last 
examination report.  

At the January 2006 hearing the veteran also indicated that 
he had a claim pending for disability benefits before the 
Social Security Administration.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in the case 
of a claim for an increased rating, VA must obtain Social 
Security Administration decisions and records which have 
bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

During the course of the appeal, VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 38 C.F.R. 
§ 4.71, 67 Fed. Reg. 54345-54349 (August 22, 2002); see also 
38 C.F.R. § 4.71a, 68 Fed. Reg. 51454-51458 (August 27, 
2003).  The veteran has not been provided the new rating 
criteria nor has his claim been adjudicated with 
consideration of the revised regulations.

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain complete copies of 
the veteran's VA medical treatment records 
for treatment and evaluation for his spine 
disability from 2001 to present.  All 
efforts to obtain these records should be 
fully documented.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, to 
include the medical records relied upon 
concerning that claim.

3.  The veteran must be scheduled for an 
examination to determine the current 
severity of his service-connected low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of low back pathology found 
to be present.  In particular, the 
examiner must report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished.  The examiner must also 
address whether there is any neurologic 
abnormalities related to the veteran's 
service-connected disc disease.  The 
examiner must also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected low back disorder.  
Additionally, the examiner must comment 
upon the impact of any functional 
impairment due to the veteran's 
service-connected back disorder upon his 
employment.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claims.  
Specifically, the veteran's claim for an 
increased rating for his back disability 
should be adjudicated under the current 
rating criteria for spine disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 
5236 to 5243 (2005).  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued to 
include the revised rating criteria for 
the spine, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

